 1                                                          U.S. District Judge Richard A. Jones
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
10
                                                         NO. CR19-035RAJ
      UNITED STATES OF AMERICA,
11
                                Plaintiff,               ORDER GRANTING MOTION TO SEAL
12
                                                         UNITED STATES’ RESPONSE TO
13                         v.
                                                         DEFENDANT’S MOTION TO DISMISS
      RHETT IRONS,
14
                                Defendant.
15
16
17          Having considered the United States’ Motion to Seal in the above-captioned case
18 and the reasons set forth therein, and finding good cause,
19          It is hereby ORDERED that the United States’ Motion to Seal (Dkt. #113) is
20 GRANTED. The United States’ Response to Defendant’s Motion to Dismiss and its
21 exhibits shall be sealed and remain sealed until further order of the Court.
22          DATED this 28th day of October, 2019.
23
24                                                      A
25                                                      The Honorable Richard A. Jones
26                                                      United States District Judge

27
28
     Order Granting Motion to Seal - 1                                    UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Rhett Irons, et al, CR19-035RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
